DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-4, 6-10, 12-14, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or suggest, "wherein the motor grader includes ... actuators configured to adjust the position and the orientation of the motor grader blade relative to a main body ... in response to control signals received ..., determine a plurality of target positions for the motor grader blade in the global coordinate system at different locations on the work site surface based on an accessed work site plan, and transmit ... control signals to the ... actuators to ... adjust the position and the orientation of the motor grader blade as the motor grader moves across the work site surface to cause the determined position of the motor grader blade to approach the target position of the motor grader blade at each of the different locations on the work site surface", in combination with the remaining claim elements as set forth in claim 6 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 3/23/21, with respect to the previous rejections have been fully considered and are persuasive.  The rejections have been withdrawn.  Regarding Applicant’s remarks, Examiner agrees that the amendments place the claims in the condition which was indicated allowable. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEOFFREY T EVANS/               Examiner, Art Unit 2852

/ROY Y YI/               Primary Examiner, Art Unit 2852